[Missing Graphic Reference] 5555 San Felipe Road (77056-2725) P. O. Box 3128 (77253-3128) Houston, TX Telephone 713/629-6600 June 9, 2010 H. Roger Schwall Assistant Director United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E., Mail Stop 7010 Washington, DC 20549 Re: Marathon Oil Corporation Form 10-K for Fiscal Year Ended December 31, 2009 Filed February 26, 2010 Definitive Proxy Statement Filed March 8, 2010 Response Letter dated April 30, 2010 File No. 1-05153 Dear Mr.
